DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-085649, filed on 15 May 2020.

Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities: “the detected tissue”  should recite “the detected at least one tissue.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 1 and Claims 17-18 (mutatis mutandis), the claims recite “a locator image based on the magnetic resonance signal and corresponding to a range including the prostate of the subject”; however, it is not clear what is meant by range including the prostate.  For the purpose of examination, range will be interpreted as field of view (FoV). 

With regards to Claim 16, Claim 16 recites “at least one tissue … being rendered in the locator image”; however, it is unclear what “rendering” encompasses. For the purposes of examination, the term rendered will be interpreted as “reconstructed.” 
Furthermore, Claim 16 also recites “while keeping a training-purpose magnetic resonance image in correspondence with an image region rendering at least one of a femoral head, a pelvis, an articular labrum, a pubic symphysis, a urethra, and an apex of a prostate within the training-purpose magnetic resonance image”; however, it is unclear what is meant by “keeping a training-purpose magnetic resonance image.” The instant specification on pg. 14, ¶ 1 indicates that a training-purpose magnetic resonance image is use for training. It appears that this may be idiomatic language based on a foreign translation, and for the purpose of examination the limitation will be interpreted as “wherein the trained model is trained based on training-purpose magnetic resonance images in correspondence with an image region rendering at least one of a femoral head, a pelvis, an articular labrum, a pubic symphysis, a urethra, and an apex of a prostate within the training-purpose magnetic resonance image.”

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-16 are directed to an apparatus which is a product, Claim 17is directed to a process, and claim 18 is directed toward an article of manufacture; thus, claims 1-18 are directed to patent-eligible subject matter. However, the claim(s) recite(s) the following abstract idea: detect at least one tissue from among a femoral head, a pelvis, an articular labrum, a pubic symphysis, a urethra, and an apex of a prostate of the subject, from a locator image based on the magnetic resonance signal and corresponding to a range including the prostate of the subject; and determine a region to be imaged of the prostate of the subject, on a basis of the detected tissue. 
With regards to Claim 1 and claims 17 & 18 (mutatis mutandis), the cited limitations, under its broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP § 2106.04(a)(2)(III)(B). In this case, the act of detect[ing] at least one tissue from among a femoral head, a pelvis, an articular labrum, a pubic symphysis, a urethra, and an apex of a prostate of the subject, from a locator image based on the magnetic resonance signal and corresponding to a range including the prostate of the subject encompasses visually inspecting acquired locator images to identify anatomy of interest as is done in common practice when a practitioner evaluates locator images. Furthermore, the act of determin[ing] a region to be imaged of the prostate of the subject, on a basis of the detected tissue, similarly, encompasses visually inspecting acquired locator images to identify a region of interest as is done in common practice when a practitioner evaluates locator images prior to prescribing an imaging protocol.
These judicial exceptions are not integrated into a practical application as established in MPEP § 2106.04(d). While the cited functions are associated with processing circuitry, i.e. a computer processor, generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to z. There is no indication that the ordered combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a coil configured to receive a magnetic resonance signal emitted from a subject due to influence of a radio frequency magnetic field” amounts to insignificant extra-solution data gathering  and merely specifies the nature of the data which is exploited when executing the abstract ideas as laid out in MPEP § 2106.05(g).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-15 and 17-18 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 encompass abstract ideas consistent with those identified above, for example following claim limitations amount to performance of the mind as described above: 
With regards to Claim 2, “determine at least one of: a slice direction, a slice center, a slice width, and a rotation amount of an imaged cross-sectional plane in an in-plane direction, for taking the two- dimensional magnetic resonance image”;
With regards to Claim 3, “detect two femoral heads of the subject from the locator image” and “determine a direction perpendicular to a line segment passing through respective upper end parts of the two femoral heads, as a slice direction for taking the axial image”;
With regards to Claim 4, “detect the pubic symphysis of the subject from the locator image” and “determine a slice width for taking the axial image on a basis of positions of the two femoral heads and a position of the pubic symphysis”;
With regards to Claim 5, “detect a plurality of articular labra of the subject from the locator image” and “determine a rotation amount in the in-plane direction for taking the axial image, on a basis of the plurality of articular labra”;
With regards to Claim 6, “detect a plurality of articular labra of the subject from the locator image” and “obtain a middle point of each of two line segments connecting together two articular labra among the plurality of articular labra that face each other along a width direction of a body of the subject and further determines a direction perpendicular to a line segment connecting together the two obtained middle points as a slice direction for taking the sagittal image”;
With regards to Claim 7, “detect the pelvis of the subject from the locator image” and “determine the slice width for taking the sagittal image on a basis of a characteristic point of the pelvis”;
With regards to Claim 8, “detect the prostate of the subject from the locator image”  and “determine the slice center for taking the sagittal image to be in a position passing through a center of the detected prostate”;
With regards to Claim 9, “detects the pubic symphysis of the subject from the locator image” and “correct the position of the slice center on a basis of the position of the detected pubic symphysis, when the slice center determined on a basis of a position of the detected prostate is apart from a position of the detected pubic symphysis by a distance equal to or longer than a prescribed length”;
With regards to Claim 10, “detect a plurality of articular labra of the subject from the locator image” and “obtain a middle point of each of two line segments connecting together two articular labra among the plurality of articular labra that face each other along a front-and-back direction of a body of the subject and further determines a direction perpendicular to a line segment connecting together the two obtained middle points as a slice direction for taking the coronal image”;
With regards to Claim 11, “detect the pubic symphysis of the subject from the locator image” and “determine a slice width of the coronal image on a basis of a position of the pubic symphysis in the front-and-back direction of the body of the subject” 
With regards to Claim 12, “detect the urethra and the apex of the prostate of the subject from the locator image,” “obtain a line segment connecting a start position of the urethra to the apex of the prostate of the subject,” and “determine a direction parallel to the line segment as a slice direction for taking the axial image”
With regards to Claim 13, “detect the urethra and the apex of the prostate of the subject from the locator image,” “obtain a line segment connecting a start position of the urethra to the apex of the prostate of the subject,” and “determines a direction perpendicular to the line segment as a slice direction for taking the coronal image”;
fail to integrate the abstract idea into a practical application, for example: 
With regards to Claims 2-16, the recited “processing circuitry” amounts to the use of a computer merely as a tool to perform an existing process and fails to improves the functioning of a computer or improves any other technology; or
fail to add significantly more than the abstract idea, for example: 
With regards to Claim 14, “perform a process of taking a magnetic resonance image, on a basis of the determined region to be imaged” amounts to insignificant extra-solution data gathering;
With regards to Claim 15, “cause a display to display an image indicating the determined region to be imaged” amounts to the use of a computer merely as a tool to perform an existing process
.
It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fails to meet the requirements of 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esser et al. (“Performance of an Automated Workflow for Magnetic Resonance Imaging of the Prostate Comparison With a Manual Workflow,” (30 December 2019) Invest Radiol, 2020 May;55(5):277-284, retrieved from <https://www.semanticscholar.org/paper/Performance-of-an-Automated-Workflow-for-Magnetic-Esser-Zinsser/e69db4d8f78a84bd2f1aa150a7c58bee5c301899>; hereinafter “Esser”).

With regards to Claim 1, Esser teaches a magnetic resonance imaging apparatus comprising:
a coil configured to receive a magnetic resonance signal emitted from a subject due to influence of a radio frequency magnetic field (“All examinations were performed on a 3T MRI system (MAGNETOM Skyra or MAGNETOM Prisma; Siemens Healthineers, Erlangen, Germany)… Patients were positioned in supine position using a coil setup composed of an 18-channel body-coil and 12 elements of a 32-channel spine coil. No endorectal coil was used.”; see Esser pg. 278, ¶ 4); and
processing circuitry configured to detect at least one tissue (“the software performs planning steps as an automated process”; see Esser pg. 282, ¶ 3) from among a femoral head, a pelvis, an articular labrum, a pubic symphysis, a urethra, and an apex of a prostate of the subject, from a locator image based on the magnetic resonance signal (“the algorithm detects the landmarks bladder neck and exit point of the urethra”; see Esser pg. 278, ¶ 6) and corresponding to a range including the prostate of the subject (“[A]n algorithm-detected organ contours and performed an automatic segmentation of the prostate; see Esser pg. 278, ¶ 6), and
determine a region to be imaged of the prostate of the subject, on a basis of the detected tissue (“[A]fter autoalignment and confirming the planning boxes, all sequences were finally performed without any user interaction, including positioning of the boxes, autocoverage of the study volume, and angulation of the planes,” i.e. the planning boxes are the region to be image which; see Esser pg. 278, ¶ 6; it should be appreciated “organ segmentation and landmark detection” was performed “from the scout image in the automatic workflow”; see Esser pg. 283, ¶ 1).

With regards to Claim 2, Esser teaches of wherein the region to be imaged corresponds to a two-dimensional magnetic resonance image (“All examinations were performed on a 3T MRI system (MAGNETOM Skyra or MAGNETOM Prisma; Siemens Healthineers, Erlangen, Germany)… Patients were positioned in supine position using a coil setup composed of an 18-channel body-coil and 12 elements of a 32-channel spine coil. No endorectal coil was used”; see Esser pg. 278, ¶ 4; FIG 1A clearly illustrates the final scans being two-dimensional (2D) images), and the processing circuitry (“the software performs planning steps as an automated process”; see Esser pg. 282, ¶ 3) is configured to determine at least one of: 
a slice direction, a slice center, a slice width, and a rotation amount of an imaged cross-sectional plane in an in-plane direction, for taking the two-dimensional magnetic resonance image (all sequences were finally performed without any user interaction, including positioning of the boxes, autocoverage of the study volume, and angulation of the planes; see Esser pg. 278, ¶ 6; i.e. angulations or slice directions of the final scan are determined based on the scout scans as part of the automated workflow wherein the final scan includes 2D images).

With regards to Claim 12, Esser teaches wherein the two-dimensional magnetic resonance image includes an axial image (in FIG. 1A of Esser the Guidance window & Planning boxes clearly illustrate axial views of the scout images for the automated workflow), the processing circuitry is configured to detect the urethra and the apex of the prostate of the subject from the locator image, the processing circuitry is configured to obtain a line segment connecting a start position of the urethra to the apex of the prostate of the subject (“Readers evaluated the orientations in the T2w sequences considering the view angle tilting of each sequence, an adequate axis intersecting the bladder neck, and the membranous portion of the urethra as the lower end of the prostate”; see Esser pg. 280, ¶ 4;; it should be appreciated that the start of the urethra is the bladder neck and the membranous portion of the urethra as the lower end of the prostate is the apex of the prostate), and
the processing circuitry is configured to determine a direction parallel to the line segment as a slice direction for taking the axial image (“Readers evaluated the orientations in the T2w sequences considering the view angle tilting of each sequence, an adequate axis intersecting the bladder neck, and the membranous portion of the urethra as the lower end of the prostate”; see Esser pg. 280, ¶ 4; it should be appreciated that Axial T2W are acquired according to Table 1 and thus view angle in an axial view is tilted according to the axis intersecting the bladder neck, and the membranous portion of the urethra as the lower end of the prostate). 

With regards to Claim 13, wherein the two-dimensional magnetic resonance image includes a coronal image, the processing circuitry is configured to detect the urethra and the apex of the prostate of the subject from the locator image, the processing circuitry is configured to obtain a line segment connecting a start position of the urethra to the apex of the prostate of the subject (“Readers evaluated the orientations in the T2w sequences considering the view angle tilting of each sequence, an adequate axis intersecting the bladder neck, and the membranous portion of the urethra as the lower end of the prostate”; see Esser pg. 280, ¶ 4; it should be appreciated that the start of the urethra is the bladder neck and the membranous portion of the urethra as the lower end of the prostate is the apex of the prostate), and 
the processing circuitry is configured to determines a direction perpendicular to the line segment as a slice direction for taking the coronal image (“Readers evaluated the orientations in the T2w sequences considering the view angle tilting of each sequence, an adequate axis intersecting the bladder neck, and the membranous portion of the urethra as the lower end of the prostate”; see Esser pg. 280, ¶ 4; it should be appreciated that Sagittal & Coronal  T2W are acquired, i.e. Esser “orientations,”  according to Table 1 and thus view angle in an sagittal/coronal view is tilted according to the axis intersecting the bladder neck, and the membranous portion of the urethra as the lower end of the prostate).

With regards to Claim 14, wherein the processing circuitry is configured to perform a process of taking a magnetic resonance image, on a basis of the determined region to be imaged (“[A]fter autoalignment and confirming the planning boxes, all sequences were finally performed without any user interaction, including positioning of the boxes, autocoverage of the study volume, and angulation of the planes”; see Esser pg. 278, ¶ 6; i.e. since the autoalignment based on landmark detection is performed on the scout image, see Esser pg. 283, ¶ 1, the final image is reconstructed based on the abovementioned “positioning of the boxes, autocoverage of the study volume, and angulation of the planes” which is also illustrated in the flowchart of the automated workflow in FIG. 1A).

With regards to Claim 15, wherein the processing circuitry is configured to cause a display to display an image indicating the determined region to be imaged (FIG. 1A clearly illustrates the planning boxes, i.e. region to be imaged, which “can be adjusted manually”, see FIG. 1A caption, which intimates that for a user to manually adjust the planning boxes they must be displayed in some manner as is displayed in FIG. 1A).

With regards to Claim 17, a method comprising: 
a detecting step of detecting at least one tissue from among a femoral head, a pelvis, an articular labrum, a pubic symphysis, a urethra, and an apex of a prostate of a subject, from a locator image taken (“the algorithm detects the landmarks bladder neck and exit point of the urethra” based on scout images; see Esser pg. 278, ¶ 6) of a range including the prostate of the subject (“[A]n algorithm-detected organ contours and performed an automatic segmentation of the prostate; see Esser pg. 278, ¶ 6; i.e. the prostate is imaged in the scout images because, as previously mentioned, the automatic segmentation is performed on the scout images); and 
a determining step of determining a region to be imaged of the prostate of the subject, on a basis of the detected tissue (“[A]fter autoalignment and confirming the planning boxes, all sequences were finally performed without any user interaction, including positioning of the boxes, autocoverage of the study volume, and angulation of the planes,” i.e. the planning boxes are the region to be image which; see Esser pg. 278, ¶ 6; it should be appreciated “organ segmentation and landmark detection” was performed “from the scout image in the automatic workflow”; see Esser pg. 283, ¶ 1).

With regards to Claim 18, a non-transitory computer-readable medium comprising instructions that cause a computer (“the software performs planning steps as an automated process”; see Esser pg. 282, ¶ 3) to execute: 
detecting at least one tissue from among a femoral head, a pelvis, an articular labrum, a pubic symphysis, a urethra, and an apex of a prostate of a subject, from a locator image taken of a range including the prostate of the subject (“the algorithm detects the landmarks bladder neck and exit point of the urethra” based on scout images; see Esser pg. 278, ¶ 6) of a range including the prostate of the subject (“[A]n algorithm-detected organ contours and performed an automatic segmentation of the prostate; see Esser pg. 278, ¶ 6; i.e. the prostate is imaged in the scout images because, as previously mentioned, the automatic segmentation is performed on the scout images); and 
determining a region to be imaged of the prostate of the subject, on a basis of the detected tissue (“[A]fter autoalignment and confirming the planning boxes, all sequences were finally performed without any user interaction, including positioning of the boxes, autocoverage of the study volume, and angulation of the planes,” i.e. the planning boxes are the region to be image which; see Esser pg. 278, ¶ 6; it should be appreciated “organ segmentation and landmark detection” was performed “from the scout image in the automatic workflow”; see Esser pg. 283, ¶ 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Esser as applied to claim 1 above, and further in view of Horger et al. (“The Prostate Dot Engine – a System-Guided and Assisted Workflow to Improve Consistency in Prostate MR Exams,” (January 2020) MAGNETOM Flash, Issue 76, pg. 73-77; hereinafter “Horger”).

With regards to Claim 16, Esser teaches of wherein the processing circuitry is configured to detect said at least one tissue from among the femoral head, the pelvis, the articular labrum, the pubic symphysis, the urethra, and the apex of a prostate of the subject being rendered in the locator image (“landmark detection from the scout image in the automatic workflow”; see Esser pg. 283, ¶ 1; where the landmarks include urethra and apex of the prostate, see Esser pg. 278, ¶ 6 & pg. 280, ¶ 4), 
While Esser teaches that the Siemens Prostate DOT Engine does automatically detect landmarks as described above, Esser does not teach that the automatic detection is based on a trained model. However, Horger teaches of the same Prostate DOT Engine as Esser (see Horger pg. 74, ¶ 4-6). In particular, Horger teaches of by inputting the locator image to a trained model trained while keeping a training-purpose magnetic resonance image in correspondence with an image region rendering at least one of a femoral head, a pelvis, an articular labrum, a pubic symphysis, a urethra, and an apex of a prostate within the training-purpose magnetic resonance image (“[R]espective software automatically detecting characteristic landmarks with machine learning trained algorithms to adjust size and angulation of FOVs to the individual anatomical conditions with high consistency and reproducibility
has been successfully established for various applications”; see Horger pg. 74, ¶ 3; and that “detection of certain landmarks in the small pelvis to derive the angulation and coverage required for the subsequent mpMRI of the prostate”; see Horger pg. 75, ¶ 3; it should be appreciated that trained machine learning models are characteristically trained based on representative images of the subject matter they trained to detect1, i.e. keeping a training-purpose magnetic resonance image or training a machine learning model based on a stored training-purpose magnetic resonance image).
Esser and Horger are both considered to be analogous to the claimed invention because they are in the same field of automated MRI workflow of the prostate. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esser to incorporate the teachings of Horger to provide a trained model. Doing so would amount to combining prior art elements according to known methods to yield predictable results since both Esser and Horger teach of the Siemens Prostate DOT Engine and both teach of automatic landmark detection in scout images.
	
Allowable Subject Matter
Claim 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to obviate the 35 U.S.C. 101 & 35 U.S.C. 101 rejections.
	While Esser and Horger teach of automatically detecting pelvic landmarks (see Esser pg. 278, ¶ 6 & pg. 280, ¶ 4; see Horger pg. 74, ¶ 3 & 75, ¶ 3), neither teach of other specific landmarks beyond the urethra, prostatic apex, and bladder neck as mentioned above. Winkel, cited as relevant prior art, also teaches of the Siemens Prostate DOT Engine (see Winkel pg. 79, ¶ 3) and teaches that “[S]lices can be aligned either strictly orthogonal or automatically defined by the orientation of the urethra, i.e., perpendicular to the urethra for the axial planes”; i.e. automatic landmark detection as taught by Esser and Horger. Furthermore, Villers teaches of MRI prostate localization variability (see Villiers Abstract) where Villiers teaches of manual slice selection from scout images “according to a coordinate system that was constructed on the basis of several anatomic landmarks of the pelvic bones” (see Villiers pg. 1612, ¶ 6). In particular, Villiers teaches:
“The midsagittal plane was positioned through the pubic symphysis and the coccygeal bone (assessed on the transverse scout image) and parallel to the vertebral column (assessed on the coronal scout image). The midtransversal plane was positioned through the upper edge of the pubic symphysis and the sacrococcygeal junction (assessed on the midsagittal image) and through the uppermost border of both femoral heads (assessed on the coronal scout image). The midcoronal image was positioned through the anterior border of both femoral heads (assessed on the midtransverse image) and through the promontory and the posterior border of the pubic symphysis (assessed on the midsagittal image),” (emphasis added)
However, neither Esser, Horger, Winkel, nor Villiers  alone or in combination teach of:
Claim 3:  landmark detection of femoral heads, or determine a perpendicular line therebetween as a slice direction for taking the axial image;
Claim 4: detect the pubic symphysis, or determine a slice width… on a basis of positions of the two femoral heads and a position of the pubic symphysis.
Claim 5: detect a plurality of articular labra, or determine a rotation amount in the in-plane direction for taking the axial image, on a basis of the plurality of articular labra;
Claim 6: detect a plurality of articular labra, obtain a middle point of each of two line segments connecting together two articular labra, determines a direction perpendicular to a line segment connecting together the two obtained middle points as a slice direction for taking the sagittal image;
Claim 7: the limitations of Claim 6 as described above based on dependency therefrom;
Claim 8: the limitations of Claim 6 as described above based on dependency therefrom;
Claim 9: the limitations of Claim 6 as described above based on dependency therefrom;
Claim 10: detect a plurality of articular labra, obtain a middle point of each of two line segments connecting together two articular labra, determines a direction perpendicular to a line segment connecting together the two obtained middle points as a slice direction for taking the coronal  image;
Claim 11: the limitations of Claim 10 as described above based on dependency therefrom;

In summation, while automated land mark detection, automated slice angulation,  and automatic coverage is taught by Esser, Horger, and Winkel as described before, none of the cited prior teaches of the specific landmarks as mentioned above or the aligning the slice prescription (i.e. angulation & coverage in various planes) based on said landmarks. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Villers et al. – manual slice selection for MRI prostate imaging;
Winkel et al. - automated prostate contour detection, prostate centering, field of view adaption and three-dimensional correction of spatial axes;
Bhat et al. – automatic slice prescription based on anatomical landmark detection in localizer scans;
Kumar et al. - label anatomical prostatic landmarks such as urethra at prostate base, urethra at apex, verumontanum, calcifications and cysts;
Sharma et al. – Automatic view planning based on identified anatomical landmarks; and 
Hsiao et al. – using neural networks to localize anatomical landmarks in MR scout images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./Examiner, Art Unit 3793                                                                                                                                                                                                        
	
/YI-SHAN YANG/Acting SPE, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine Learning: §4.8 Training Models < https://en.wikipedia.org/wiki/Machine_learning#Training_models>